DETAILED ACTION
This office action is in response to the communication dated 23 May 2022 concerning application 17/514,650 filed on 29 October 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 2, 4-20, and 22-31 are pending; claims 2, 4, 20, and 22 have been amended; claims 20 and 22-31 have been withdrawn; claims 1, 3, and 21 have been cancelled; and claims 2 and 4-19 are currently under consideration for patentability.  

Information Disclosure Statement
The Information Disclosure Statements submitted on 25 February 2022, 08 April 2022, and 23 May 2022 have been acknowledged and considered by the Examiner.

Response to Arguments
Applicant’s arguments dated 23 May 2022 have been fully considered, but they are not persuasive or moot in view of the new grounds of rejection necessitated by Applicant’s amendments to the claims.
Applicant has amended the independent claim to more explicitly recite that the stimulus delivery is a therapeutic stimulus delivery, arguing that the prior art of Bradley only describes adjusting stimulation parameters during an initial setup phase and not during a therapeutic delivery phase.  The Examiner has addressed the amended limitations in the updated text below. 
Applicant has also amended the independent claim to recite a control unit configured to effect feedback control of the therapeutic stimulus delivery using the value of the parameter of the feedback control.  A similar limitation appeared in previously presented claim 3.  Applicant argues that Bradley describes, at best, an open-loop control of stimulus delivery based on generating a calibration curve, and again during an initial setup process, not a therapeutic phase.  The Examiner has addressed the amended limitations in the updated text below. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2, 4, 13-15, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bradley (US 2004/0116978 A1) in view of Panken et al. (US 2010/0010388 A1).
Regarding claim 2, Bradley describes a neuromodulation system comprising
an implantable device for suppressing pain by applying a neural stimulus ([0007]), the implantable device comprising
a plurality of electrodes including at least one stimulus electrode and at least one sense electrode ([0012], [0066])
a stimulus source for providing stimuli to be delivered from the at least one stimulus electrode to an electrically excitable tissue in a dorsal column of a patient ([0012])
measurement circuitry for measuring a neural response sensed by the at least one sense electrode and evoked in response to a stimulus ([0066])
a processor configured to set a value of a parameter of feedback control of the stimulus delivery based on the measured neural response ([0066] - [0068]; figure 6)
a control unit configured to effect feedback control of the stimulus delivery using the value of the parameter of feedback control ([0066] - [0068], using a microprocessor as a control unit, for example)
Regarding claim 2, Bradley describes the above feedback control in relation to setting an initial set of parameters but does not explicitly disclose feedback control of the therapeutic stimulus delivery based on the measured neural response.  However, Panken also describes a neuromodulation system ([0076]) including stimulation and sense electrodes ([0077], [0177]), a processor configured to set a value of a parameter of feedback control of the therapeutic stimulus delivery based on the measured neural response ([0111], [0114]), and a control unit configured to effect feedback control of the therapeutic stimulus delivery ([0114]).  As Panken is also directed towards neurostimulation systems and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to use a system similar to that described by Bradley for adjusting therapeutic stimulation, as described by Panken, as doing so advantageously allows the resulting system to dynamically update stimulation parameters based on updated patient perceptions.  
Regarding clam 4, Bradley further describes wherein the feedback control of the stimulus delivery comprises providing the stimuli, measuring the neural response to the stimuli, altering one or more parameters of the stimuli based on the measured neural response and the value of the parameter of feedback control, and iteratively performing the providing, measuring, and altering (figure 6 presents the flowchart for determining the stimulation thresholds; figure 5, determination of the calibration curves presented requires an iterative process similar to that claimed).  Panken describes wherein the stimuli are therapeutic stimuli ([0014]). 
Regarding claim 13, Bradley further describes wherein the processor is configured to set the value of the parameter by iteratively increasing an intensity of the stimuli until an undesirable side effect is observable in the measured neural response ([0062] and figure 6, step 104, for example), and setting the value of the parameter based on the value of stimulus intensity at which an undesirable side effect is observable ([0066] and figure 6, step 105, for example). 
Regarding claim 14, Bradley in view of Panken suggests the neuromodulation system of claim 13, but Bradley and Panken do not explicitly disclose wherein the undesirable side effect is a slow response.  Bradley does, however, describe using the “peak latency” of an evoked response in order to determine an effective physiological response to a stimulus.  Based on this, the Examiner respectfully submits that it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to measure a response time, and more particularly to determine a “slow response,” as doing so advantageously allows the resulting system to better discriminate whether the proper physiological response is observed. 
Regarding claim 15, Bradley describes wherein the parameter is a maximum stimulus intensity ([0063]), and the value of the parameter is set to the value of stimulus intensity at which the undesirable side effect is observable ([0063] - [0064], determining both the perception threshold amplitude and the maximum comfortable threshold amplitude; please see note above regarding use of the “slow response” as the undesirable side effect).
Regarding claim 18, Bradley further describes wherein the processor is part of an external computing device in communication with the implantable device ([0066]). 
Regarding claim 19, Bradley further describes wherein the setting a value forms part of an automated device fitting procedure for the implantable device ([0028], determining the optimal parameters of a stimulus pulse is considered part of a fitting procedure). 

Allowable Subject Matter
Claims 5-12, 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter. 
Regarding claims 5-12 and 16:
The prior art of record does not disclose or suggest the limitations of “wherein the processor is configured to set the value of the parameter of feedback control by comparing each of a plurality of measured neural responses to a corresponding stimulus intensity to determine a characteristic of a neural response growth curve, wherein the neural response growth curve is a relation of neural response intensity to stimulus intensity, and setting the value of the parameter based on the determined characteristic of the neural response growth curve.”  Analogous prior art includes Bradley and Libbus et al. (US 2011/0130802 A1).  
As described above, Bradley describes an implantable device for suppressing pain by applying a neural stimulus ([0007]), including a stimulation electrode for providing stimulation to electrically excitable tissue in the dorsal column of a patient ([0012]), measurement circuitry for measuring a neural response sensed at a sense electrode and evoked in response to the stimulus ([0066]), and a processor configured to set a value of a parameter of feedback control of the stimulus delivery based on the measured neural response (figure 6 and corresponding description, for example [0066] - [0068]).  However, Bradley does not disclose or suggest using a neural response growth curve or any curve that could be considered analogous to a neural response growth curve as recited in the pending claims. As a result, Bradley also does not disclose or suggest “comparing each of a plurality of measured neural responses to a corresponding stimulus intensity to determine a characteristic of a neural response growth curve, wherein the neural response growth curve is a relation of neural response intensity to stimulus intensity, and setting the value of the parameter based on the determined characteristic of the neural response growth curve.”
Libbus describes a system for testing a neural stimulation threshold in a patient, including using a stimulus response curve to determine the minimal stimulation threshold to elicit a myocardial contraction ([0060]). However, Libbus describes the stimulus response curve in the context of stimulating autonomic nerves innervating the myocardium ([0060]), with no mention of suppressing pain, stimulating nerves anywhere along the spinal cord, or “comparing each of a plurality of measured neural responses to a corresponding stimulus intensity to determine a characteristic of a neural response growth curve.”  Although it can be argued that Libbus’s stimulus response curve could be generated by “comparing each of a plurality of measured neural responses to a corresponding stimulus intensity to determine a characteristic of a neural response growth curve,” there is no description in Libbus that this is definitely how the curve is generated, or that no other methods could be used.  Even assuming, arguendo, that Libbus’s curve is generated in a manner similar to that recited in the pending claims, there is no indication that this curve could be applied to the nerves described by Bradley, for the purpose described by Bradley, and using the other structural elements described by Bradley in order to yield a system similar to that recited by the pending claims.
The Examiner respectfully submits that, due to the specificity of the steps recited in the pending claims, the prior art does not provide the requisite teaching, suggestion, and motivation to obviate the pending claims. Therefore, the inventive features recited in the pending claims are not disclosed by the prior art and are not suggested by an obvious combination of the most analogous prior art elements.
Regarding claim 17:
The prior art of record does not disclose or suggest the limitations of “wherein the processor is configured to set the value of the parameter of feedback control by measuring a posture of the patient using an accelerometer, adjusting an intensity of the stimuli based on the measured neural response, and recording the adjusted intensity in association with the measured posture.”  Analogous prior art includes Heruth et al. (US 2005/0216064 A1).  Heruth describes, in general, the use of an accelerometer to measure a posture of a user ([0062]) and the effects of patient posture on electrical measurements such as impedance ([0064]).  However, Heruth does not disclose or suggest adjusting the intensity of a stimulus based on a measured neural response and recording an adjusted intensity of the stimulus, wherein the adjusted intensity is associated with the user’s posture.  An obvious combination of Bradley and Heruth would result in a system that measures a user’s posture, but there is no indication as to how that measured posture could be used in order to yield a system similar to that recited by the pending claims. 

Statement on Communication via Internet
Communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used.  USPTO employees are NOT permitted to initiate communications with applicants via Internet e-mail unless there is a written authorization of record in the patent application by the applicant.  The following is a sample authorization form which may be used by applicant:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Ankit D. Tejani, whose telephone number is 571-272-5140.  The Examiner may normally be reached on Monday through Friday, 8:30AM through 5:00PM EST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno, can be reached by telephone at 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/Ankit D Tejani/
Primary Examiner, Art Unit 3792